Citation Nr: 1111348	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to July 1968 with service in the Republic of Vietnam.  He was awarded the Purple Heart Medal, among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, awarded service connection for PTSD with an evaluation of 50 percent effective July 25, 2007.  The Veteran appealed the assigned rating.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD were not met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's original formal claim for service connection for PTSD was received in August 2007.  He was provided with notice of VCAA in correspondence dated in September 2007.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  His claim for service connection for PTSD was granted by the RO in February 2008 with a 50 percent rating effective June 25, 2007, the date of his original informal claim.  He appealed this decision.  The claim was reviewed and a statement of the case was issued in March 2009, addressing the issue on a de novo basis.  A supplemental statement of the case was issued in August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

Further, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the requirements in the September 2007 VCAA letter.  

A review of the claims file shows that VA has conducted reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims during the course of this appeal.  Therefore, the Board finds that any failure on the part of the VA to further notify the Veteran regarding evidence to be secured by the VA, and evidence to be secured by the Veteran, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where a claim for a higher evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 (2010).



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010)

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The nomenclature employed in the schedule is based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

Factual Background and Analysis-PTSD

In the appealed February 2008 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating effective June 25, 2007, the date an informal claim for service connection was received.  

VA Community Based Outpatient Clinic (CBOC) mental health notes documented ongoing group therapy treatment for PTSD from March 2007 through January 2011.

In a March 2007 VA CBOC mental health note, the Veteran complained that he was "thinking about and emotional for the past few years remembering traumatic events in Vietnam."  He reported an onset of depression, irritability, nightmares, and flashbacks about six or seven years prior.  He had approximately two nightmares per month about Vietnam.  He noted frequent thoughts and flashbacks, especially when he watched the news or certain movies.  His reported that his sleep was usually okay, but sometimes was "not so good."  He felt his mood was better and calmer since he moved from south Florida and stopped working.  He said, "Once in awhile, I fly off the handle, but its better."  The Veteran indicated that he was more easily distracted.  He related that he was married and divorced three times and had an adult son, with whom he was close.  At the time of the examination, his last relationship was six years ago.  

Mental status examination revealed appropriate dress and grooming; no restlessness, agitation, or slowing of psychomotor activity; a depressed, tearful mood; coherent, relevant, and productive speech; no hallucinations or delusions; and normal flow of thought with no flight of ideas or slowing of thought productivity.  Thought content was logical with no paranoia, delusions, tangentiality, circumstantiality, poverty of thought, obsessive thoughts, or ideas of reference.  The Veteran denied suicidal or homicidal ideas, intentions, or plans.  He was oriented to person, place, and time, and his memory was intact to recall and retain information.  Attention and concentration were intact, and judgment was non-impaired.  The diagnosis was PTSD and a GAF score of 45 was assigned.

In a June 2007 VA CBOC mental health note, the Veteran reported a history of PTSD.  Mental status examination revealed findings similar to the March 2007 mental status examination, as discussed above.  There was no diagnosis or assigned GAF score with the note.

During an August 2007 VA CBOC mental health note, the Veteran reported sign insomnia, depression, and tearfulness were worse because his best friend was killed, he was hit and a hand grenade went off very close to him in the month of August in Vietnam.  He indicated his symptoms worsened in the annually in the month of November as well because he recalled he could not go home for his grandmother's death, people were killed around him in an operation, and he remembered bodies all around him.  He also stated that he could not be in crowds or around a lot of people.  Mental status examination was consistent with the previous examinations, as discussed above.  The diagnosis was PTSD and a GAF score of 45 was assigned.

In an undated stressor statement, the Veteran wrote that he saw the faces of dead and dying Viet Cong and North Vietnamese Army (NVA) soldiers.  Some of the faces were of men that he killed and some were men who died on the battlefield while being questioned by the Veteran.

In a November 2007 statement, the Veteran reported that he left his job due to the severity of his disability and the longer he worked, the angrier he got.  He felt he had a problem dealing with people, and indicated that he had not been sleeping well and had a lot of dreams.

During a February 2008 VA PTSD examination, the Veteran reported that individual and group therapy provided him support and helped him cope with his symptoms.  He noted the prescribed psychiatric medication promoted sleep and reduced anxiety, but a majority of his symptoms persisted.  The Veteran mentioned that he was married and divorced three times, and felt that PTSD affected his marriages.  He stated that he would leave the marriage rather than work the problems out.  He remarked that he was "extremely close" with his only son.  He remained close with his cousins, but had few friends outside of his family.  He said, "I pick my friends very carefully.  I'm very judgmental.  If you're military, I warm up to you pretty good."  He reported difficulty trusting anyone outside of the military.  The Veteran denied difficulty engaging in recreational activities.  He denied a history of suicide attempts.  The examiner felt the Veteran appeared to display serious symptoms and/or serious impairment in social and/or industrial adaptive functioning (i.e., no friends, unable to keep a job).  

The Veteran was neatly groomed with unremarkable psychomotor activity.  His speech was spontaneous and coherent.  His affect was appropriate and full, and his mood was anxious and frustrated.  Attention was intact, and he was oriented to person, time, and place.  Thought process and content were unremarkable, and he displayed no delusions.  The Veteran acknowledged sleep impairment and stated that he had awoken to find blood on his pillow from biting the insides of his cheek during a nightmare.  He experienced combat-related nightmares three times per week.  He stated that he stayed awake until he was exhausted and had difficulty staying asleep.  He woke two or three times per night, and he fell back asleep about 50 percent of the time.  He obtained three to four hours of sleep per night.  Sleep disturbances caused fatigue, irritability, and isolation.  The Veteran had no hallucinations and did not have inappropriate behavior.  He had no obsessive/ritualistic behavior or panic attacks.  There was no presence of homicidal or suicidal thoughts.  He acknowledged poor impulse control and mentioned that he became verbally aggressive when angry.  He had normal memory.

The Veteran reported difficulty completing household chores and difficulty completing projects.  He attempted to shop during off-hours to avoid large crowds.  He avoided exercise or engaging in sports due to lack of motivation and procrastination.  He indicated that he became severely impatient while driving and had road rage.  The Veteran stated that he preferred to isolate himself and only socialized if it was on his terms.  He was unemployed for one or two years and stated, "It was a matter of time before they let me go."  He indicated that he was "short" with people, irritable because he was not getting proper sleep, and worn out.  He experienced interpersonal difficulties with supervisors.  He quit before he was fired and reported that he had not found a new job because of his problems "getting along with people" and sleep problems. 

The examiner noted the Veteran's PTSD-related symptoms, described above, induced premature fatigue, problems with concentration, interpersonal conflicts, reduced occupational productivity, difficulties managing self-care activities, tendency to isolate from others, and experiencing little or no joy in interacting with others.  The psychologist stated, "From a clinical perspective, improvement is not likely to occur and cannot be realistically expected in the future."  He noted that there was reduced reliability and productivity due to PTSD symptoms.  The diagnosis was chronic, moderate to severe PTSD, and a GAF score of 45 was assigned.

In an April 2008 VA CBOC mental health note, the Veteran indicated he had severe insomnia after he was summons to jury duty.  His PTSD symptoms were exacerbated, including agitation, anger, depression, nightmares, anxiety, and panic.  He related that he was worried he would "lose it" in such an intense, crowded situation.  His mood was depressed and stressed, but mental status examination was consistent with previous examinations, as discussed above.  The diagnosis was PTSD, and a GAF score of 45 was assigned.

In a September 2008 VA CBOC mental health note, the Veteran complained of intrusion, avoidance, and arousal symptoms of PTSD.  His mood was anxious, irritable, and depressed with constricted affect.  He denied both suicidal and homicidal ideations.  Insight, judgment, and impulse control were good.  The diagnosis was PTSD.

During a January 2009 VA CBOC mental health therapy session, the Veteran tearfully spoke of the things that set him off with memories.  He had some irritability, and denied suicidal or homicidal ideation.

In a January 2009 Social Security Disability (SSD) application anxiety questionnaire, the Veteran reported he began having anxiety attacks nine years ago.  He experienced 12-to-16 anxiety attacks in the past three months.  Sometimes the attacks lasted a few minutes and others lasted around an hour.  He related the attacks to unexpected noises, loud crowds, wandering thoughts, traffic, helicopters, and being inside closed areas.  He described fear, disorientation, breathing problems, biting his tongue, and extreme sweating during the attacks.

In a January 2009 SSD third party anxiety questionnaire, the Veteran's brother stated that he witnessed around twenty of the Veteran's anxiety attacks in 2008.  He approximated the Veteran had anxiety attacks around five times every three months.  He wrote that the anxiety symptoms lasted for an hour to a whole day.  He felt the attacks were caused by unexpected occurrences and talking about experiences in Vietnam.  When the Veteran had an anxiety attack, the brother witnessed a change in his demeanor, excitement with rapid breathing, and louder conversations as he became emotional.  He blew little things out of proportion.  The brother related that the Veteran became isolated and alone, and his sleeping habits were poor which affected his ability to function.

In a February 2009 VA CBOC mental health note, the Veteran described intrusion, avoidance, and arousal symptoms of PTSD.  The diagnosis was PTSD.

In a February 2009 SSD psychiatric review note, mental status examination revealed the Veteran was alert, oriented, logical, and coherent.  There was no evidence of psychosis or suicidal or homicidal ideation or plans.  Insight and judgment were good and memory function was intact.  He lived alone and was able to manage hygiene and prepare simple foods.  He reported limitation in domestic tasks due to physical health concerns.  The Veteran reported no problems getting along with others.  The examiner felt data analysis supported the finding of a "not severe" mental impairment.

A February 2009 SSD medical examination for disability determinations diagnosed PTSD.

In a March 2009 statement, the Veteran reported that he did not sleep well.  He felt that if he got up too fast and moved, he was in a bad mood.  He napped out of exhaustion and rarely got a full night of sleep.  He had short-term memory impairment and panic attacks as frequently as every seven to nine days.

In an April 2009 VA CBOC mental health note, the Veteran was alert and oriented to person, place, and time, and appropriately groomed.  His mood was anxious and he reported he continued to have significant anxiety.  He denied suicidal and homicidal ideations.  The diagnoses were PTSD and insomnia, and a GAF score of 45 was assigned.  

During a June 2009 VA CBOC mental health follow-up, the Veteran reported an overall stable mood, but noted continued anxiety which was easily triggered.  The diagnosis was PTSD, and a GAF score of 45 was assigned.  

In an August 2009 VA CBOC mental health note, the Veteran's mental status examination was consistent with previous examinations.  He denied a depressed mood, but acknowledged he was anxious and irritable.  He noted he recently had to stop hunting which had previously been an outlet for him.  He continued to be easily irritated and felt more irritated.  He continued to have erratic sleep.  The diagnoses were PTSD and insomnia, and a GAF score of 50 was assigned.

In a September 2009 VA Form 9, Appeal to the Board, the Veteran stated that he used hunting as an outlet to help him deal with PTSD.  He enjoyed hunting, but it was not the only reason he was unable to keep a job.  He noted he was depressed "a lot of the time" and would not leave his house for days.  Some days he did not want to get out of bed.  He did not have many friends and allowed few people to become his friend.  The Veteran felt he was not patient with people, and if he had continued working, he thought he would have had to be heavily medicated.  People irritated him and he was tired a lot.  He reported that he did not sleep and he did not take his medications at night due to a fear that he would not wake up if someone came into his house.  He described himself as "always vigilant."

In an October 2009 VA CBOC mental health note, the Veteran noted his main distraction from intrusive thoughts was hunting.  He noted a recent increase in nightmares.  Mental status examination was consistent with previous examinations.  The diagnosis was PTSD and a GAF score of 45 was assigned.

In a November 2009 VA CBOC mental health note, the Veteran discussed being bothered by memories of losing soldiers he served with, collecting remains, and falling into a pile of bodies as a helicopter took off.  He reported symptoms of intrusion, avoidance, and arousal.  Mental status examination was consistent with prior examinations.  The diagnosis was PTSD.  

In a February 2010 VA CBOC mental health note, the Veteran noted erratic sleep patterns and reported that he was jumpy and nervous much of the time.  He woke tense and sweaty, and could not recall his dreams.  A GAF score of 45 was assigned.

April 2010 VA CBOC mental health notes included mental status examinations consistent with previous examinations.  The diagnosis was PTSD and a GAF score of 45 was assigned.

In an August 2010 CBOC psychiatry note, the Veteran reported he slept mostly in the daytime at broken intervals.  He averaged a total of five or six hours of sleep per 24 hour period.  He continued to have nightmares and frequent night sweats.  He reported a high anxiety level most days.  His mood was irritable at times and he had a short frustration tolerance.  He reported hypervigilance and made safety rounds of his home and neighborhood during the night.  He lived alone but had a girlfriend.  He complained that he needed a list to complete tasks and had problems with concentration.  On mental status examination, the Veteran appeared a bit guarded.  His motor movements were tense, and his mood was mildly irritable with a dysphoric mood and congruent affect.  His thought content had a theme of past trauma and losses.  Delusions, hallucinations, and referential thinking were absent.  Impulse control was fair to average and he denied suicidal and homicidal intent, thoughts, and plans.  The diagnoses were PTSD and dysthymic disorder related to PTSD.  A GAF score of 45 was assigned.

In a November 2010 VA CBOC mental health note, the Veteran noted he was withdrawn and stayed home most of the time.  He denied suicidal or homicidal ideation and reported poor sleep.  The diagnosis was PTSD and a GAF score of 45 was assigned.

During a December 2010 Travel Board hearing, the Veteran testified that he had a lot of trouble getting along with people at work.  He related that he left a human resources position (after a police officer career until 1993 in which he reported no problems) because he had problems with his supervisors.  He had task orientation problems and had trouble getting to work on time.  He did not have family relations because he did not get along with his mother due to her dementia and his brother was her caregiver.  He indicated that he was very close with his brother.  His son was in the military and they communicated every few months via email.  The Veteran reported he had no patience for relationships or traffic.  He did not have any close friends and stated that he liked solitude and liked to be in the woods.  He related that he thought about suicide, but he did not dwell on it or "give it any serious consideration."  He indicated that he did not sleep very much and did not go to sleep until the sun came up.  He had panic attacks as frequently as twice per day, but he usually had them on a weekly basis.  He averaged one or two panic attacks per week.  The Veteran acknowledged non-continuous depression and felt it modified his ability to function independently, but he denied hygiene problems.  He thought his depression prevented him from remembering to get things done.  He reported that he lost a lot of weight and he had problems motivating himself to eat.  He reported some days he would have one bowl of cereal.  He felt he was an inadequate housekeeper and he used sticky notes to remember to do tasks like pay bills.

In a January 2011 VA CBOC mental health note, the Veteran's concentration and attention appeared impaired related to anxiety.  He reported his anxiety had worsened and arrived to the appointment highly anxious and upset about traffic.  He had diarrhea on his way to the appointment and stated that he rarely left home due to anxiety.  He avoided people and was very reactive to small irritations.  He described poor sleep and was on guard most of the night.  He no longer enjoyed previously enjoyed activities like hunting or fishing, and was thinking about moving into a trailer in the woods.  He denied suicidal or homicidal ideations.  He was visibly shaking during his session and noted that he felt that way every time he had to leave his home.  He noted frequent intrusive thoughts about combat and significant problems with concentration and attention.  The diagnosis was PTSD and a GAF score of 44 was assigned.  

Analysis

In order for a rating of 70 percent to be awarded for PTSD, there must be evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

In the present case, the symptoms as described above were not present.  The Board notes the February 2008 VA PTSD examination and various VA mental health notes in which the Veteran presented with a depressed mood, however all described the Veteran as oriented to person, time, and place; indicated normal speech; and normal judgment and insight.  Near-continuous panic or depression affecting his ability was not reported, and the Veteran indicated in various mental health clinic interviews, and to the undersigned Veterans' Law Judge that he was able to function independently.  There were no periods of impaired impulse control (such as unprovoked irritability with periods of violence) noted on any examination, nor did the Veteran describe violent outbursts.  He has been described as appropriately groomed, so neglect of personal appearance and hygiene are not an issue.  Notably, the Veteran denied suicidal or homicidal ideation consistently throughout the record despite reporting suicidal thoughts in the December 2010 Travel Board hearing (where he also noted he did not "dwell on it" or "give it any serious consideration").  Finally, in August 2009, he related that he had a girlfriend, indicating an attempt to establish and maintain effective relationships.  Clearly, the Veteran suffers from occupational and social impairment due to his PTSD; however, the extent of his impairment for this time period is contemplated by the assigned 50 percent rating.  

For the most part, the Veteran's GAF scores have ranged from 45 to 50, with the exception of 44 in January 2011.  The scores of 45 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The GAF score reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.  The Board notes that an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the VA disability rating to be assigned.  Rather, the evaluation is based on consideration of all of the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, no medical expert with specialized knowledge or training described the criteria for a rating greater than 50 percent.  To this extent, the appeal is denied. 

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked frequent periods of hospitalization related to his PTSD, that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disability falls squarely in the 50 percent evaluation.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service- connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In this case, the Veteran contends that he is unemployable due to his service-connected PTSD and right elbow disabilities.  The PTSD disability is evaluated as 50 percent disabling and the right elbow disability is 10 percent disabling, and as such, does not meet the schedular criteria for consideration of a TDIU.  See 38 C.F.R. § 4.16(a) (2009).  However, as stated above, total disability ratings for compensation may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's non-service-connected disabilities on his ability to function.

In support of his claim for a TDIU, the Veteran has submitted statements and testimony at the December 2010 Travel Board, alleging that he is unable to work due to his disabilities.  Despite the Veteran's assertions, there is no VA medical examination of record providing an opinion as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The Board notes an opinion was requested with respect to the impacts of PTSD on the employability in January 2008.  The February 2008 PTSD examination report included a copy of the request within the text of the report; however, the examiner did not provide a response to the employability opinion request.

The United States Court of Appeals for Veterans Claims has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the veteran's service connected disability has on his ability to work.  See 38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  The Veteran has not been afforded such an examination, and the Board finds that one is necessary to obtain a medical opinion which clearly addresses the question of whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation, consistent with this education and experience.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA who treated the Veteran for PTSD and a right elbow disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to obtain an opinion regarding the impact of his service- connected disabilities on his employability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history should be obtained.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected PTSD and right elbow disabilities on his ability to work, specifically whether it causes marked interference with employment.  The examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service- connected disabilities, alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

The examiner should review the claims file prior to the evaluation.  A notation to the effect that this record review took place should be included in the report of the examiner.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  If, following the VA medical examination to determine unemployability, the AMC/RO determines that the Veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), his case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

5.   Thereafter, after ensuring that the development is complete, if a TDIU is not granted, the AMC/RO is to issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


